        Exhibit B
        Documents filed in
        State Court Action




Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 1 of 26
                                                                                              Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:55 AM
                                                                         2116-CV14573

            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY


WILBERT WASHINGTON,                              )
                                                 )
                            Plaintiff,           )
v.                                               )         Case No.:
                                                 )         Division:
ADVANTAGE METALS                                 )
RECYCLING, LLC                                   )
Serve Registered Agent:                          )         JURY TRIAL DEMANDED
120 South Central Avenue                         )
Clayton, Missouri 63105                          )
                                                 )
                            Defendant.           )


                              PETITION FOR DAMAGES

       COMES NOW Plaintiff, Wilbert Washington, by and through the undersigned

counsel, and for his Petition For Damages, states and alleges the following:

                                    INTRODUCTION

       1.      Plaintiff’s claims arise out of an employment relationship with Defendant.

       2.      The unlawful conduct alleged herein primarily took place at Defendant’s

business location of 3005 Manchester Trafficway, Kansas City, Missouri 64129.

       3.      Defendant subjected Plaintiff to unlawful discrimination on the basis of his

race and/or age, in violation of the Missouri Human Rights Act (“MHRA”), and Plaintiff

seeks all relief available to the maximum extent allowed by law, including compensatory

and punitive damages, costs, fees, and equitable relief.

                                         PARTIES

       4.      Plaintiff is now, and was at all times relevant to the allegations in this

Petition, a male resident and citizen of Missouri.




        Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 2 of 26
                                                                                               Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:55 AM
       5.     Defendant Advantage Metals Recycling, LLC (“AMR”) is a limited

liability company organized and incorporated in the State of Delaware, and which

conducts ongoing business in Missouri, including at its headquarters located at 510

Walnut Street, Suite 300, Kansas City, Missouri, and at its plant location of 3005

Manchester Trafficway, Kansas City, Missouri 64129, where Plaintiff worked.

       6.     Defendant employed six or more persons in Missouri during Plaintiff’s

employment and at the time the allegations made herein took place.

       7.     Defendant is an “employer” of Plaintiff as that term is defined within the

Missouri Human Rights Act, Mo. Rev. Stat. 213.010(8).

       8.     Defendant is an entity which acts through agents. It is liable for the conduct

of its agents acting within the course and scope of their agency, its own negligence, the

acts of its agents which it knowingly ratifies, injuries incurred by agents’ performance of

its non-delegable duties, acts done by agents for which the agency relationship allows or

assists the agent to perform, and acts its agents take by virtue of their position with

Defendant.

                             JURISDICTION AND VENUE

       9.     The discriminatory conduct alleged herein occurred in Jackson County,

Missouri, at Defendant’s place of business, making this Court an appropriate forum for

the adjudication of Plaintiff’s claims.

       10.    Defendant AMR is subject to personal jurisdiction in Missouri because it

conducts ongoing and substantial business in Missouri, has its principal place of business

in Missouri, is registered to do business in Missouri, and committed unlawful and tortious

acts in Missouri, which are alleged herein.



                                              2

        Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 3 of 26
                                                                                               Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:55 AM
                       ADMINISTRATIVE PREREQUISITES

       11.    On January 3, 2020, Plaintiff timely filed a Charge of Discrimination with

the Missouri Commission on Human Rights (“MCHR”). The Charge was assigned

numbers E-01/20-51774 and 28E-2020-00347C. A copy is attached hereto as Exhibit A

and is incorporated herein by reference.

       12.    On April 5, 2021, the MCHR issued Plaintiff a Notice of Right to Sue,

authorizing Plaintiff to file this lawsuit. A copy of the Notice of Right to Sue is attached

hereto as Exhibit B and is incorporated herein by reference.

       13.    This action has been timely filed with this Court, and Plaintiff has met all

conditions precedent to filing this action.

                                FACTUAL ALLEGATIONS

       14.    Plaintiff is a 48 year-old African American male.

       15.    He was employed with Defendant for approximately 8.5 years.

       16.    Plaintiff was a very good employee who consistently met or exceeded the

expectations of his position.

       17.    Plaintiff did not receive any formal disciplinary action during his tenure

with Defendant, until his termination.

       18.    Plaintiff has consistently earned annual raises and performance bonuses in

connection with his positive yearly performance evaluations.

       19.    Most recently, Plaintiff was a Production Supervisor/Recovery Plant

Manager at the Advantage Metals Recycling plant located at 3005 Manchester Trafficway

in Jackson County, Missouri.

       20.    At the time of his termination, Plaintiff was the only African American

supervisor at the Plant in which he worked.

                                              3

        Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 4 of 26
                                                                                             Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:55 AM
      21.      On information and belief, Plaintiff was the only African American

supervisor throughout AMR’s plant locations.

      22.      On or about October 14, 2019, Plaintiff’s employment was suddenly

terminated without warning and without prior disciplinary action.

      23.      Before Plaintiff’s sudden termination, he did not receive any progressive

discipline or a Performance Improvement Plan.

      24.      However, Plaintiff is aware of other Caucasian and/or substantially younger

individuals who have been given progressive discipline, and/or demoted, instead of being

suddenly terminated like he was.

      25.      For example, Keith Litle (Caucasian male, 60s) was demoted from Shredder

Facility Manager to Feeder Facility Manager before his termination; Steve Brown

(Caucasian male, 50s) was demoted from General Manager to Regional Manager and

again demoted to Facility Manager; William McBride (Caucasian male, 30s) was demoted

from Facility Manager to Supervisor; Phillip Shepard (Caucasian male, 30s) was demoted

from Supervisor to hourly before quitting; and Norman Hicklin (Caucasian male, 30s)

was demoted from Lead-Person to hourly.

      26.      The HR Manager, Brenda Brumbaugh (Caucasian female), and the

Operations Manager, Dale Shaw (Caucasian male), communicated Plaintiff’s termination

to him.

      27.      Ms. Brumbaugh and Mr. Shaw alleged the reason for Plaintiff’s termination

was “performance.”

      28.      However, Plaintiff had not received prior counseling or discipline

concerning any alleged “performance” issue before his termination.

      29.      On Plaintiff’s most recent annual performance review, he received a rating

                                             4

          Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 5 of 26
                                                                                                Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:55 AM
of “meets expectations.”

       30.     Additionally, Plaintiff’s September 2019 mid-year review was positive.

       31.     Under Plaintiff’s leadership, his department increased machine capacity

25% in 2019 alone.

       32.     During Plaintiff’s termination meeting, Ms. Brumbaugh and Mr. Shaw cited

an innocuous, isolated event occurring in August 2019 as an alleged basis for his

termination.

       33.     That was the first time Defendant brought to Plaintiff’s attention any alleged

issue with respect to that event.

       34.     More specifically, in August 2019, in response to a daily Production Report

that Plaintiff distributed by email, a Manager in Commercial Sales, Dan Scoropos

(Caucasian male), replied to the email and cited a particular shipping goal for the

Production Department of which Plaintiff was not aware.

       35.     Plaintiff then asked his direct supervisor if he was aware of the shipping

goal, and he was not, and nor was Plaintiff’s supervisor’s manager.

       36.     Plaintiff then emailed Mr. Scoropos to confirm that the department was not

aware of the goal, and requested that all expectations for Plaintiff’s department be

communicated to him so that the goals and expectations can be met.

       37.     Mr. Scoropos thanked Plaintiff for the email, and to Plaintiff’s knowledge,

there was no further issue with the exchange, until it was unexpectedly cited in Plaintiff’s

termination meeting.

       38.     After Mr. Scoropos informed Plaintiff of the shipping goal, Plaintiff’s

department met the goal.

       39.     Following Plaintiff’s termination, on information and belief, Defendant

                                              5

        Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 6 of 26
                                                                                             Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:55 AM
replaced him with a substantially younger, Caucasian male manager-trainee who was in

his 20s (who might have also been assisted in training by another substantially younger,

Caucasian male supervisor, Rene, believed to be in his 30s).

      40.     Additionally, on information and belief, Defendant engaged in a pattern and

practice of discrimination toward employees in the protected age class by demoting

and/or terminating these protected individuals.

      41.     The true reason for AMR’s unfair, discriminatory treatment of Plaintiff in

the terms, conditions, and privileges of his employment is because of his race and/or age.

      42.     Because of AMR’s illegal treatment of Plaintiff in the terms, conditions,

compensation, and privileges of his employment, Plaintiff has suffered actual damages in

the form of lost wages and benefits, pain and suffering, emotional distress, humiliation,

upset, deprivation of civil rights, and in other respects, all in an amount that the jury

deems fair and reasonable.

                                      COUNT I
                               Race Discrimination
                       (Pursuant to the MHRA, Section 213.055)

      43.     Plaintiff incorporates by reference all other paragraphs in this Petition as

though fully stated here.

      44.     Defendant intentionally discriminated against Plaintiff on the basis of his

African American race in the terms, conditions, compensation, and/or privileges of his

employment.

      45.     Defendant unfairly scrutinized Plaintiff’s job performance.

      46.     Defendant otherwise subjected Plaintiff to adverse treatment in the terms,

conditions, compensation, and/or privileges of his employment.

      47.     Defendant terminated Plaintiff’s employment.

                                            6

        Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 7 of 26
                                                                                                Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:55 AM
       48.    Plaintiff’s race was a motivating factor in Defendant’s decision to unfairly

scrutinize Plaintiff’s performance, to subject Plaintiff to adverse treatment in the terms,

conditions, compensation, and/or privileges of his employment, and to terminate

Plaintiff’s employment.

       49.    Defendant failed to make good-faith efforts to enforce policies to prevent

race discrimination against its employees, including Plaintiff.

       50.    As a direct and proximate result of Defendant’s adverse treatment of

Plaintiff in the terms, conditions, compensation, and privileges of his employment,

including Defendant’s termination of Plaintiff’s employment, Plaintiff has suffered actual

damages in the form of lost wages and benefits, pain and suffering, emotional distress,

humiliation, upset, deprivation of civil rights, and in other respects, all in an amount that

the jury deems fair and reasonable.

       51.    Defendant’s discriminatory conduct was willful, wanton, and malicious, and

showed complete indifference to and/or conscious disregard of, and/or reckless

indifference to the rights of Plaintiff, thus justifying an award of punitive damages, as

allowed by applicable law, in an amount sufficient to punish Defendant and to deter it and

others from like conduct in the future.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count I of his

Petition, for a finding that he has been subjected to unlawful conduct prohibited by Mo.

Rev. Stat. § 213.055 et seq., for an award of compensatory and punitive damages to the

maximum extent allowed by law, for his costs expended, for reasonable attorneys' fees,

and for any further relief the Court deems just and proper.




                                             7

        Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 8 of 26
                                                                                             Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:55 AM
                                         COUNT II
                                  Age Discrimination
                          (Pursuant to the MHRA, Section 213.055)

       52.    Plaintiff incorporates by reference all other paragraphs in this Petition as

though fully stated here.

       53.    Plaintiff’s age was a motivating factor in the discriminatory conduct he

suffered, including but not limited to being subjected to unfair and unwarranted scrutiny

of his job performance, and adverse treatment in the terms, conditions, compensation,

and privileges of his employment, culminating in his termination.

       54.    Plaintiff’s compensation, terms, conditions, and privileges of employment

were adversely affected by Defendant’s discriminatory conduct.

       55.    Based on information and belief, the discriminatory treatment of Plaintiff

was part of a pattern and practice of age discrimination by Defendant.

       56.    As a direct and proximate result of Defendant’s discriminatory conduct

based on age, Plaintiff has sustained damages including, but not limited to lost wages and

benefits.

       57.    Defendant’s unlawful conduct also caused Plaintiff pain and suffering,

emotional distress, humiliation, and upset.

       58.    Defendant knew or should have known of the discriminatory conduct

Plaintiff was suffering because of age, but failed to address the unlawful discriminatory

conduct, and further failed to implement effective and appropriate procedures to stop

such unlawful conduct.

       59.    By failing to properly address and implement effective procedures to stop

the unlawful discrimination, Defendant ratified and condoned the discriminatory

treatment of Plaintiff.

                                              8

        Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 9 of 26
                                                                                              Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:55 AM
       60.    Defendant’s discriminatory conduct was willful, wanton, and malicious, and

showed complete indifference to and/or conscious disregard of, and/or reckless

indifference to the rights of Plaintiff, thus justifying an award of punitive damages, as

allowed by applicable law, in an amount sufficient to punish Defendant and to deter it and

others from like conduct in the future.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count II of his

Petition for Damages, for a finding that he has suffered age discrimination in violation of

the Missouri Human Rights Act; for an award of compensatory and punitive damages to

the maximum extent allowed by law; for his costs expended; for his reasonable attorneys’

fees; and for such other relief as this Court deems just and proper.

                                    JURY DEMAND

       Plaintiff demands a trial by jury on all counts and allegations in this Petition.




                                                  RESPECTFULLY SUBMITTED,

                                                  HOLMAN SCHIAVONE, LLC

                                          By:       /s/ Kathleen E. Mannion
                                                  Anne Schiavone, MO Bar #49349
                                                  Kathleen E. Mannion, MO Bar #63992
                                                  4600 Madison Avenue, Suite 810
                                                  Kansas City, Missouri 64112
                                                  TEL: (816) 283-8738
                                                  FAX: (816) 283-8739
                                                  Email: aschiavone@hslawllc.com
                                                  Email: kmannion@hslawllc.com

                                                  ATTORNEYS FOR PLAINTIFF




                                             9

       Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 10 of 26
                                                                                                                                                                            Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:55 AM
                                                                                     EXHIBIT A                                                2116-CV14573

                   CHARGE OF DISCRIMINATION                                                                            AGENCY                       CHARGE NUMBER
This form is affected by the Privacy Act of 1974; See Privacy Act Statement before completing this form.           [Z]       FEPA     E   —   77’~—I
                                                                                                                                              ~‘   1/Zo —51
                                                                                                                   ~JEEOC                     ~
                                                    Mispi~ ¶~i~i                                on on Human Rights                                             ~ EEOC


NAME(Tndicate Mr., Ms., Mrs.)                                     JAN 0 3 2021)                             HOME TELEPHONE (IncludeArea Code)
Wilbert Washington
STREET ADDRESS                                        MO Commission on Humas~i~rAm AND ZIP CODE                                                           DATE OF BIRTH
                                                           Jefferson City Office                                                                                     1971
NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESBIP COMMITIEE, STATE OR LOCAL GOVERNMENT
AGENCY WHO DISCRIMINATED AGAINST ME (Ifmore than one list below.)
NAME                                                       NUMBER OF EMPLOYEES, MEMBERS                                               TELEPHONE (IncludeArea Code)

Advantage Metals Recycling,                                                                         15+                                             (816) 922-5100
LLC;
STREET ADDRESS                                                                                CITY, STATE AND ZIP CODE                                   COUNTY

Advantage Metals Recycling, LLC: 3005 Manchester Trafficway, Kansas City, MO 64129                                                                            Jackson

NAME                                                                                                        TELEPHONE NUMBER (lncludeAre.a Code)
       ~
STREET ADDRESS                                                                                CITY, STATE AND ZIP CODE                                   COUNTY
rr,.   -~‘-    •                        ‘   —                      1                                                   “~    ~                4      +       T -‘—---—
                           ‘ — —                       -      “   — ~     LlLn   %~...,   ~

Jj_•._.__          ~‘~‘                               a a          .~T’     ~i -i.tr
~‘~I ~ JI1L~.L..i L.J ML...L~.,                                          PL~Jic,.~JL                 ~‘‘

          ILUJU 3~~LCAII~ LL~J .,u ut —~....I.,.aia gai r~ w ~dL11~, ~ .m~!J!.,....
  .L_L_...~.        ‘~•‘   ~ p~JI



CAUSE OF DISCRIMINATION BASED ON (Checkappropriate box(es))                                                                      DATE DISCRIMINATION TOOK PLACE
                                                                                                                                 EARLIEST (ADE4/EPA)    L4TEST (ALL)

       [~]     RACE                E]       COLOR                 SEX            I        1    RELIGION                AGE       Approx. August 2019 October 2019
                                                                                                                                                          -




       LI      RETALIATION                       ORIGIN
                                                 NATIONAL                            DISABILITY

                                                                                                ~
                                                                                                            0th
                                                                                                                  er

                                                                                                                                    [~]       CONTINUING ACTION
PARTICULARS: I am a 48 year-old, African American male. I was employed with Respondents for
approximately 8.5 years. I was a very good employee who consistently met or exceeded the expectations of
my position, and received no disciplinary action throughout my tenure with Respondents, until my sudden
wrongful termination. I have consistently earned annual raises and performance bonuses in connection with
my positive yearly performance evaluations. Most recently, I was a Production Supervisor/Recovery Plant
Manager at the Advantage Metals Recycling plant located at 3005 Manchester Trafficway in Jackson
County, Missouri. I was the only Mrican American supervisor at the plant in which I worked, and I was the
only African American supervisor who I was aware of, throughout Advantage Metals Recycling plants.

On or about October 14, 2019, 1 was suddenly terminated without warning and without prior disciplinary
action. Before my sudden termination, I did not receive any progressive discipline or a Performance
Improvement Plan, though I am aware of other Caucasian and/or substantially younger individuals who
have been given progressive discipline, and/or demoted, instead of being suddenly terminated like I was. For
example, Keith Litle (Caucasian male, 60s) was demoted from Shredder Facility Manager to Feeder Facility
Manager before his termination; Steve Brown (Caucasian male, SOs) was demoted from General Manager to
Regional Manager and again demoted to Facility Manager; William McBride (Caucasian male, 30s) was
demoted from Facility Manager to Supervisor; Phillip Shepard (Caucasian male, 30s) was demoted from
Supervisor to hourly before quitting; and Norman Hicklin (Caucasian male, 30s) was demoted from Lead-


                            Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 11 of 26
                                                                                                                                                                               Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:55 AM
Person to hourly.

The KR Manager, Brenda Brumbaugh (Caucasian female), and the Operations Manager, Dale Shaw
(Caucasian male), communicated my termination to me. They alleged the reason for my termination was
“performance.” However, I never received prior counseling or discipline concerning any alleged
“performance” issue. On my most recent yearly performance review, I received a rating of “meets
expectations.” Additionally, my September 2019 mid-year review was positive. Under my leadership, my
department increased machine capacity 25% in 2019 alone.

During the termination meeting, Ms. Brumbaugh and Mr. Shaw cited an innocuous, isolated event
occurring in August 2019 as an alleged basis for my termination. This was the first I had ever heard of any
issue with respect to that event. More specifically, in August 2019, in response to a daily Production Report I
einailed, a manager in Commercial Sales, Dan Scoropos (Caucasian male), replied to the email and cited a
particular shipping goal for the Production Department of which I was not aware. I then asked my direct
supervisor if he was aware of the shipping goal, and he was not, nor was his manager. I then emailed Mr.
Scoropos to confirm that the department was not aware of the goal, and requested that all expectations for
my department be communicated to me so that the goals and expectations can be met. Mr. Scoropos
thanked me for the email, and there was no issue with the exchange until it was unexpectedly cited in my
termination meeting. After Mr. Scoropos informed me of the shipping goal, my Department met it.

Following my termination, Respondents replaced me with a substantially younger, Caucasian male
manager-trainee who was in his 20s (who might be assisted in training by another younger, Caucasian male
supervisor, Rene, who I believe is in his 30s). I also believe Respondents engage in a pattern and practice of
discrimination toward employees in the protected age class by demoting and/or terminating these protected
individuals.

As a result of Respondents’ discriminatory treatment, I have suffered lost wages and emotional distress, and
I seek all remedies available to me. This is only a summary of facts in support of my Charge, and I will
cooperate fully with the Commission in its investigation of my Charge.
                                                                                       NOTARY - (When necessary for State and Local Requirements)
I want this charge filed with both the EEOC and the State or local Agency, if any. I
will advise the agencies if I change my address or telephone number and I will
cooperate fully with them in the processing of my charge in accordance with their      I swear or affirm that Ihave read the above charge and that it is true to the best of
procedures,                                                                            my knowledge, information and belief.
I declare under penalty of pei’juiy that the foregoing is true and correct             SIGNATURE OF COMPLAINANT



 1/~/2i2ø                                                                                                     SWO~TOB~O~~ DATh
Date                                  Charging Party (Signalers)




                                                                                                                      FILED
                                                                                                                        JAN 032020
                                                                                                              MO Commission on Human Rights
                                                                                                                   Jefferson City Office




                       Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 12 of 26
                                                                                                                                                                                 Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:55 AM
                                       MISSOURI DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS
                                        MISSOURI COMMISSION ON HUMAN RIGHTS
                                                                                                                                          2116-CV14573
                                                    EXHIBIT B
     MICHAEL L. PARSON                               ANNA S. HUI                                              MARTHA STAGGS                             ALISA WARREN, PH.D.
         GOVERNOR                                DEPARTMENT DIRECTOR                                         COMMISSION CHAIR                           EXECUTIVE DIRECTOR



Wilbert Washington


Via Complainant Attorney Email

                                                                   NOTICE OF RIGHT TO SUE


RE:          Wilbert Washington vs. ADVANTAGE METALS RECYCLING, LLC
             E-01/20-51774 28E-2020-00347C

The Missouri Commission on Human Rights (MCHR) is terminating its proceedings and issuing this notice of your right
to sue under the Missouri Human Rights Act because you have requested a notice of your right to sue.

This letter indicates your right to bring a civil action within 90 days of the date of this notice against the respondent(s)
named in the complaint. Such an action may be brought in any circuit court in any county in which the unlawful
discriminatory practice is alleged to have occurred, but it must be brought no later than two years after the alleged
cause occurred or its reasonable discovery. Upon issuance of this notice, the MCHR is terminating all proceedings
relating to the complaint. No person may file or reinstate a complaint with the MCHR after the issuance of a notice of
right to sue relating to the same practice or act. You are hereby notified of your right to sue the Respondent(s) named
in your compliant in state circuit court. THIS MUST BE DONE WITHIN 90 DAYS OF THE DATE OF THIS NOTICE OR
YOUR RIGHT TO SUE IS LOST.

You are also notified that the Executive Director is hereby administratively closing this case and terminating all MCHR
proceedings relating to it. This notice of right to sue has no effect on the suit-filing period of any federal claims. This
notice of right to sue is being issued as required by Section 213.111.1, RSMo, because it has been over 180 days after
the filing of the complaint and MCHR has not completed its administrative processing.


Respectfully,




Alisa Warren, Ph.D.                                                                                           April 5, 2021
Executive Director                                                                                            Date

C:           additional contacts listed on next page




       JEFFERSON CITY OFFICE                              S T. LOUIS OFFICE                         KANSAS CITY OFFICE                             SIKESTON OFFICE
       421 E. DUNKLIN S TREET                      111 N. 7TH S TREET, S UITE 903                     P.O. B OX 1129                         106 A RTHUR S TREET, S UITE D
           P.O. B OX 1129                           S T. LOUIS, MO 63101-2100                   JEFFERSON CITY, 65102-1129                    SIKESTON, MO 63801-5454
  JEFFERSON CITY, MO 65102-1129                        PHONE: 314-340-7590                          FAX: 816-889-3582                             FAX: 573-472-5321
        PHONE: 573-751-3325                              FAX: 314-340-7238
         FAX: 573-751-2905


       Missouri Commission on Human Rights is an equal opportunity employer/program. Auxiliary aides and services are available upon request to individuals with disabilities.
                                                        TDD/TTY: 1-800-735-2966 (TDD) Relay Missouri: 711




                       Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 13 of 26
                                                                                             Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:55 AM
                                www.labor.mo.gov/mohumanrights   E-Mail: mchr@labor.mo.gov




             RE:    Wilbert Washington vs. ADVANTAGE METALS RECYCLING, LLC
                               E-01/20-51774 28E-2020-00347C


ADVANTAGE METALS RECYCLING, LLC
3005 Manchester Trafficway
Kansas City, MO 64129
Via Respondent Contact Email

Patricia Pryor
JACKSON LEWIS, P.C.
201 E. 5th Street, 26th Floor
Cincinnati, OH 45202
Via Email

Kathleen E. Mannion
HOLMAN SCHIAVONE, LLC
4600 Madison Avenue, Suite 810
Kansas City, MO 64112
Via Email




             Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 14 of 26
                                                                                                                    Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:55 AM
                                                                                        2116-CV14573
                     IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              X AT KANSAS CITY  AT INDEPENDENCE


       WILBERT WASHINGTON
_______________________________________________
                          PETITIONER/PLAINTIFF,

VS.                                                              CASE NO._________________________

      ADVANTAGE METALS RECYCLING, LLC
_______________________________________________
                          RESPONDENT/DEFENDANT.


                            MOTION FOR APPROVAL AND APPOINTMENT
                                 OF PRIVATE PROCESS SERVER

COMES NOW Requestor in the above captioned matter and for its Motion for Approval/ Appointment of a
Private Process Server, pursuant to Local Rule 4.9 of the Jackson County Circuit Court Rules, states to the Court
as follows:

The Requestor requests that the following individual be approved and appointed to serve process in this case:

                       Robert Pedroli
        Legal Name __________________________________________________________________

                                            PPS21-0566
        Registration No. (if applicable)___________________________________________________


The Requestor states that:
     The above-named individual is qualified to serve process in this matter and that an affidavit
     containing the information required by Rule 4.9 and attesting to such qualifications is attached
     and incorporated as Exhibit “A”.
 X The above-named individual is on the Court’s List of Approved Process Servers and all of the
     information contained in his/her Application and Affidavit currently on file is still correct.
     The above-named individual is on the Court’s List of Approved Process Servers and the
     information contained in his/her Application and Affidavit needs to be updated as indicated in an
     attachment, provided by me herewith.

          /s/ Kathleen E. Mannion
        ________________________________________                       Kathleen E. Mannion
                                                                     _______________________________
               Signature of Requesting Party                           Printed Name of Requesting Party


                                                   ORDER

It is hereby ordered that Requestor’s Motion for Approval and Appointment of a Private Process server
is sustained and the above-named individual is hereby approved and appointed to serve process in the
above captioned matter.


__________________________                          ________________________________________
     DATE                                                               JUDGE

Revised Oct 2016

           Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 15 of 26
                                                                                           Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:55 AM
                                                                           2116-CV14573

           IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                            AT KANSAS CITY


WILBERT WASHINGTON,                               )
                                                  )
                            Plaintiff,            )
v.                                                )      Case No.:
                                                  )      Division:
ADVANTAGE METALS                                  )
RECYCLING, LLC                                    )
Serve Registered Agent:                           )      JURY TRIAL DEMANDED
120 South Central Avenue                          )
Clayton, Missouri 63105                           )
                                                  )
                            Defendant.            )

                               REQUEST FOR SUMMONS

      Plaintiff, Wilbert Washington, respectfully requests the Court issue a Summons for

defendant Advantage Metals Recycling, LLC.


                                                  RESPECTFULLY SUBMITTED,

                                                  HOLMAN SCHIAVONE, LLC

                                          By:        /s/ Kathleen E. Mannion
                                                  Anne Schiavone, MO Bar #49349
                                                  Kathleen E. Mannion, MO Bar #63992
                                                  4600 Madison Avenue, Suite 810
                                                  Kansas City, Missouri 64112
                                                  TEL: (816) 283-8738
                                                  FAX: (816) 283-8739
                                                  Email: aschiavone@hslawllc.com
                                                  Email: kmannion@hslawllc.com

                                                  ATTORNEYS FOR PLAINTIFF




       Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 16 of 26
                                                                                            Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:59 AM
                                                                             2116-CV14573

            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT KANSAS CITY

WILBERT WASHINGTON,                                )
                                                   )
                             Plaintiff,            )
v.                                                 )      Case No.:
                                                   )      Division:
ADVANTAGE METALS                                   )
RECYCLING, LLC                                     )
Serve Registered Agent:                            )      JURY TRIAL DEMANDED
120 South Central Avenue                           )
Clayton, Missouri 63105                            )
                                                   )
                             Defendant.            )
                                                   )

                                ENTRY OF APPEARANCE

       COMES NOW, Anne Schiavone, of HOLMAN SCHIAVONE, LLC, and hereby enters

her appearance for Plaintiff Wilbert Washington in the above-captioned matter.



                                                   Respectfully submitted,

                                                   Holman Schiavone, LLC

                                                    By: /s/Anne Schiavone___________
                                                   Anne Schiavone, MO Bar #49349
                                                   Kathleen E. Mannion, MO Bar #63992
                                                   4600 Madison Avenue, Suite 810
                                                   Kansas City, Missouri 64112
                                                   TEL: (816) 283-8738
                                                   FAX: (816) 283-8739
                                                   Email: aschiavone@hslawllc.com
                                                   Email: kmannion@hslawllc.com
                                                   ATTORNEYS FOR PLAINTIFF




       Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 17 of 26
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

WILBERT WASHINGTON,

                       PLAINTIFF(S),                          CASE NO. 2116-CV14573
VS.                                                           DIVISION 11

ADVANTAGE METALS RECYCLING, LLC,

                       DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

        NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable ADAM CAINE on 28-OCT-2021 in DIVISION 11 at 09:00 AM. All Applications for
Continuance of a Case Management Conference should be filed on or before Wednesday of the
week prior to the case management setting. Applications for Continuance of a Case Management
Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1. Continuance of a Case
Management Conference will only be granted for good cause shown because it is the desire of the
Court to meet with counsel and parties in all cases within the first 4 months that a case has been on
file. All counsel and parties are directed to check Case.NET on the 16th Judicial Circuit web site at
www.16thcircuit.org after filing an application for continuance to determine whether or not it has
been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

       a.      A trial setting;
       b.      Expert Witness Disclosure Cutoff Date;
       c.      A schedule for the orderly preparation of the case for trial;
       d.      Any issues which require input or action by the Court;
       e.      The status of settlement negotiations.



2116-CV14573                    Page 1 of 2                DMSNCMCIV (2/2017)
      Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 18 of 26
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ ADAM CAINE
                                              ADAM CAINE, Circuit Judge


                                       Certificate of Service

         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
ANNE SCHIAVONE, 4600 MADISON AVE STE 810, KANSAS CITY, MO 64112

Kathleen E. Mannion, 4600 Madison Ave, SUITE 810, KANSAS CITY, MO 64112

Defendant(s):
ADVANTAGE METALS RECYCLING, LLC

Dated: 09-JUL-2021                                              MARY A. MARQUEZ
                                                                Court Administrator




2116-CV14573                    Page 2 of 2                DMSNCMCIV (2/2017)
      Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 19 of 26
                                                                                                                    Electronically Filed - Jackson - Kansas City - July 02, 2021 - 11:55 AM
                                                                                        2116-CV14573
                     IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              X AT KANSAS CITY  AT INDEPENDENCE


       WILBERT WASHINGTON
_______________________________________________
                          PETITIONER/PLAINTIFF,

VS.                                                              CASE NO._________________________

      ADVANTAGE METALS RECYCLING, LLC
_______________________________________________
                          RESPONDENT/DEFENDANT.


                            MOTION FOR APPROVAL AND APPOINTMENT
                                 OF PRIVATE PROCESS SERVER

COMES NOW Requestor in the above captioned matter and for its Motion for Approval/ Appointment of a
Private Process Server, pursuant to Local Rule 4.9 of the Jackson County Circuit Court Rules, states to the Court
as follows:

The Requestor requests that the following individual be approved and appointed to serve process in this case:

                       Robert Pedroli
        Legal Name __________________________________________________________________

                                            PPS21-0566
        Registration No. (if applicable)___________________________________________________


The Requestor states that:
     The above-named individual is qualified to serve process in this matter and that an affidavit
     containing the information required by Rule 4.9 and attesting to such qualifications is attached
     and incorporated as Exhibit “A”.
 X The above-named individual is on the Court’s List of Approved Process Servers and all of the
     information contained in his/her Application and Affidavit currently on file is still correct.
     The above-named individual is on the Court’s List of Approved Process Servers and the
     information contained in his/her Application and Affidavit needs to be updated as indicated in an
     attachment, provided by me herewith.

          /s/ Kathleen E. Mannion
        ________________________________________                       Kathleen E. Mannion
                                                                     _______________________________
               Signature of Requesting Party                           Printed Name of Requesting Party


                                                   ORDER

It is hereby ordered that Requestor’s Motion for Approval and Appointment of a Private Process server
is sustained and the above-named individual is hereby approved and appointed to serve process in the
above captioned matter.

       09-Jul-2021
__________________________                          ________________________________________
     DATE

Revised Oct 2016

           Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 20 of 26
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI


 Judge or Division:                                                 Case Number: 2116-CV14573
 ADAM CAINE
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 WILBERT WASHINGTON                                                 Kathleen E. Mannion
                                                                    4600 Madison Ave
                                                                    SUITE 810
                                                              vs.   KANSAS CITY, MO 64112
 Defendant/Respondent:                                              Court Address:
 ADVANTAGE METALS RECYCLING, LLC                                    415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Other Tort                                                                                                                        (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: ADVANTAGE METALS RECYCLING, LLC
                                      Alias:
  SERVE: REGISTERED GENT
  120 SOUTH CENTRAL AVENUE
  CLAYTON, MO 63105

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    09-JUL-2021                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 21-SMCC-6397 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21                                  Page 21 of 26
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




           Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 22 of 26
                                                                                                   6/2020
                                                                                                                    Electronically Filed - Jackson - Kansas City - July 09, 2021 - 02:58 PM
                     IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              X AT KANSAS CITY  AT INDEPENDENCE


   WILBERT WASHINGTON
_______________________________________________
                          PETITIONER/PLAINTIFF,

VS.                                                                          2116-CV-14573
                                                                 CASE NO._________________________

  ADANTAGE METALS RECYCLING, LLC
_______________________________________________
                          RESPONDENT/DEFENDANT.


                            MOTION FOR APPROVAL AND APPOINTMENT
                                 OF PRIVATE PROCESS SERVER

COMES NOW Requestor in the above captioned matter and for its Motion for Approval/ Appointment of a
Private Process Server, pursuant to Local Rule 4.9 of the Jackson County Circuit Court Rules, states to the Court
as follows:

The Requestor requests that the following individual be approved and appointed to serve process in this case:

                      David M. Roberts
        Legal Name __________________________________________________________________

                                           PPS21-0016
        Registration No. (if applicable)___________________________________________________


The Requestor states that:
     The above-named individual is qualified to serve process in this matter and that an affidavit
     containing the information required by Rule 4.9 and attesting to such qualifications is attached
     and incorporated as Exhibit “A”.
 X The above-named individual is on the Court’s List of Approved Process Servers and all of the
     information contained in his/her Application and Affidavit currently on file is still correct.
     The above-named individual is on the Court’s List of Approved Process Servers and the
     information contained in his/her Application and Affidavit needs to be updated as indicated in an
     attachment, provided by me herewith.

         /s/ Kathleen E. Mannion
        ________________________________________                        Kathleen E. Mannion
                                                                     _______________________________
               Signature of Requesting Party                           Printed Name of Requesting Party


                                                   ORDER

It is hereby ordered that Requestor’s Motion for Approval and Appointment of a Private Process server
is sustained and the above-named individual is hereby approved and appointed to serve process in the
above captioned matter.


__________________________                          ________________________________________
     DATE                                                               JUDGE

Revised Oct 2016

           Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 23 of 26
                                                                                                                    Electronically Filed - Jackson - Kansas City - July 09, 2021 - 02:58 PM
                     IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              X AT KANSAS CITY  AT INDEPENDENCE


   WILBERT WASHINGTON
_______________________________________________
                          PETITIONER/PLAINTIFF,

VS.                                                                          2116-CV-14573
                                                                 CASE NO._________________________

  ADANTAGE METALS RECYCLING, LLC
_______________________________________________
                          RESPONDENT/DEFENDANT.


                            MOTION FOR APPROVAL AND APPOINTMENT
                                 OF PRIVATE PROCESS SERVER

COMES NOW Requestor in the above captioned matter and for its Motion for Approval/ Appointment of a
Private Process Server, pursuant to Local Rule 4.9 of the Jackson County Circuit Court Rules, states to the Court
as follows:

The Requestor requests that the following individual be approved and appointed to serve process in this case:

                      David M. Roberts
        Legal Name __________________________________________________________________

                                           PPS21-0016
        Registration No. (if applicable)___________________________________________________


The Requestor states that:
     The above-named individual is qualified to serve process in this matter and that an affidavit
     containing the information required by Rule 4.9 and attesting to such qualifications is attached
     and incorporated as Exhibit “A”.
 X The above-named individual is on the Court’s List of Approved Process Servers and all of the
     information contained in his/her Application and Affidavit currently on file is still correct.
     The above-named individual is on the Court’s List of Approved Process Servers and the
     information contained in his/her Application and Affidavit needs to be updated as indicated in an
     attachment, provided by me herewith.

         /s/ Kathleen E. Mannion
        ________________________________________                        Kathleen E. Mannion
                                                                     _______________________________
               Signature of Requesting Party                           Printed Name of Requesting Party


                                                   ORDER

It is hereby ordered that Requestor’s Motion for Approval and Appointment of a Private Process server
is sustained and the above-named individual is hereby approved and appointed to serve process in the
above captioned matter.


         15-Jul-2021
__________________________                          ________________________________________
     DATE

Revised Oct 2016

           Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 24 of 26
Electronically Filed - Jackson - Kansas City - July 20, 2021 - 11:33 AM




                                                                          Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 25 of 26
Electronically Filed - Jackson - Kansas City - July 20, 2021 - 11:33 AM




                                                                          Case 4:21-cv-00587-HFS Document 1-2 Filed 08/13/21 Page 26 of 26
